NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS PABLO OLIVA POZUELOS,                      No.    20-71245

                Petitioner,                     Agency No. A208-411-814

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Luis Pablo Oliva Pozuelos, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

deny the petition for review.

      The record does not compel the conclusion that Oliva Pozuelos established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4)-(5).

      The agency did not err in concluding that Oliva Pozuelos did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Barbosa v.

Barr, 926 F.3d 1053, 1059-60 (9th Cir. 2019) (returnees with perceived wealth is

not a cognizable social group). Substantial evidence also supports the agency’s

conclusion that Oliva Pozuelos otherwise failed to establish he was or would be

persecuted on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,


                                           2                                    20-71245
1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Oliva Pozuelos’s withholding of removal claim

fails.

         Substantial evidence also supports the agency’s denial of CAT relief because

Oliva Pozuelos failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

         The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

         PETITION FOR REVIEW DENIED.




                                           3                                    20-71245